Title: To Thomas Jefferson from Michael Jenifer Stone, with Jefferson’s Note, 23 December 1790
From: Stone, Michael Jenifer,Jefferson, Thomas
To: Jefferson, Thomas


[Philadelphia], 23 Dec. 1790. He presents his friend Mr. Hobson from New York, who will request a passport from this place to England for Gilbert Morewood, who intends to sail in a British vessel and seeks protection in case of war between England and Spain. Hobson says that Morewood is a United States citizen. Although he forgets the particulars, he has understood the same from information received at New York, and he presumes that Hobson can ascertain Morewood’s right to citizenship. He is acquainted with and highly respects both Hobson and Morewood and knows them to be of totally unexceptionable character. He does not know if TJ has the power to act in this business, but hopes he will give Hobson such information as may facilitate Morewood’s object. [Note by TJ:] “Mr. Remsen will be pleased to make out a passport for the above. Th: Jefferson.”
